United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 22, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-11169
                           Summary Calendar



MAGIC CARPET LIMOUSINES,

                                     Plaintiff,

EUGENE R. HAFKE,

                                     Appellant,

versus

DFW INTERNATIONAL AIRPORT; ROBERT L. MCAFEE; THOMAS M. DUNNING;
RON KIRK; KENNETH L. BARR; DAVID DYBALA; JEFFREY P. FEGAN; JIM
CRITES; PAUL TOMME; SANDRA PERKINS; JOHN CORNYN,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-997-N
                      --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eugene R. Hafke appeals the district court's granting of the

defendants' FED. R. CIV. P. 12(b) motions for dismissal and the

granting of a summary judgment motion.    In his suit, Hafke, doing

business as Magic Carpet Limousines, alleged various claims,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
under 42 U.S.C. §§ 1981, 1983, 1985, 15 U.S.C. § 1, and state

law, against the defendants.   An examination of the record and

briefs shows that the district court did not err, and we affirm.

     Afforded liberal construction, Hafke argues that the

district judge was biased and should have recused himself.    Hafke

has not shown that a reasonable and objective person, knowing all

of the facts, would harbor doubts concerning the judge's

impartiality.   Levitt v. University of Texas at El Paso, 847 F.2d

221, 226 (5th Cir. 1988).

     Hafke failed to show the existence of a genuine issue of

material fact to defeat the summary judgment motion.     See Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

Hafke's 18 U.S.C. § 2724 and TEX. TRANSP. CODE § 731.005 claims

fail because he has not shown that DFW or the individual

defendants violated the statutes.    Hafke has not shown that John

Cornyn, as the Texas Attorney General, may be liable under the

statutes, or that Cornyn, in his individual capacity, was

personally involved in a constitutional violation.     See 18 U.S.C.

§ 2725(2); TEX. TRANSP. CODE § 730.003(5); Oliver v. Scott, 276

F.3d 736, 741 (5th Cir. 2002).   Hafke's 42 U.S.C. § 1983 claims

fail because Hafke has not shown the deprivation of a federal

right.   See Gomez v. Toledo, 446 U.S. 635, 640 (1980); Randolph

v. Cervantes, 130 F.3d 727, 730 (5th Cir. 1997).     Hafke's 42

U.S.C. §§ 1981 and 1985(2) claims fail because Hafke has not

alleged a conspiracy with a nexus to a proceeding in federal

                                 2
court or that the defendants discriminated against him based on

race or other class-based animus.    See Green v. State Bar of

Texas, 27 F.3d 1083, 1086 (5th Cir. 1994); Bradt v. Smith, 634

F.2d 796, 800 (5th Cir. 1981).   Hafke's antitrust claims fail

because Hafke did not allege facts that would support the

elements of the claim.   See Ancar v. Sara Plasma, Inc., 964 F.2d

465, 469 (5th Cir. 1992); see also Brunswick Corp. v. Pueblo

Bowl-O-Mat, Inc., 429 U.S. 477, 488 (1977).

      The dismissal of the supplemental state law claims was not

an abuse of discretion because all of the federal claims were

properly dismissed.   See Dayton Indep. Sch. Dist. v. U.S. Mineral

Products Co., 906 F.2d 1059, 1067 (5th Cir. 1990).

     AFFIRMED.




                                 3